Anadarko E&P Onshore LLC
                                                                 f/k/a Anadarko E&P Co.




                         Fourth Court of Appeals
                                San Antonio, Texas
                                       May 21, 2014

                                   No. 04-14-00152-CV

                                 LIGHTNING OIL CO.,
                                      Appellant

                                            v.

        ANADARKO E&P ONSHORE LLC F/K/A ANADARKO E&P CO. LP,
                             Appellee

               From the 365th Judicial District Court, Dimmit County, Texas
                         Trial Court No. 14-01-12171-DCVAJA
                    Honorable Amado J. Abascal, III, Judge Presiding


                                      ORDER
      Appellee's motion for leave to file supplement to brief is hereby GRANTED.




                                                 _________________________________
                                                 Rebeca C. Martinez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 21st day of May, 2014.



                                                 ___________________________________
                                                 Keith E. Hottle
                                                 Clerk of Court